Case 1:18-cv-03989-RLY-TAB Document 29 Filed 10/16/19 Page 1 of 2 PagelD #: 127

    

IN THE UNITED STATES DISTRICT COURT 22s 6/5/57,

FOR THE SOUTHERN DISTRICT OF INDIANA “ @
INDIANAPOLIS DIVISION CISOCT 16 PM ys 35

a

 

Norman Peck, Case No. 1:18-cv-03989 RLY Ab

Plaintiff,
Vv.

REV-1 Solutions, LLC,
Defendant

 

PLAINTIFF’S MOTION TO STRIKE

Plaintiff Peck today challenges the bases of the recently filed DEFENDANT’S MOTION TO
DISMISS WITH PREJUDICE and DEFENDANT’S BRIEF IN SUPPORT OF ITS MOTION TO DISMISS

PLAINTIFF’S COMPLAINT. See PLAINTIFF’S CHALLENGE TO DEFENDANT’S MOTION TO DISMISS

WITH PREJUDICE, filed today.

WHEREFORE, Peck moves the Court to strike Defendant’s MOTION TO DISMIss and BRIEF IN

SUPPORT from the court record.

Respectfully submitted,

~~ (| OCOBER 20/9
Norman Peck. Plainfff Date
P.O. Box 273
Kokomo, Indiana 46903
Telephone number: None
Facsimile number: None
Email address: legal_stuff@use.startmail.com

 

Certificate of Service

I hereby certify that I delivered today PLAINTIFF’S MOTION TO STRIKE by filing it via USPS

certified mail (#7018 3090 0001 5449 4306) addressed to the Office of the Clerk (105 U.S.

Page 1 of 2; PLAINTIFF’S MOTION TO STRIKE; 1] October 2019; USPS certified mail #7018 3090 0001 5449 4306
Case 1:18-cv-03989-RLY-TAB Document 29 Filed 10/16/19 Page 2 of 2 PagelD #: 128

Courthouse, 46 East Ohio Street, Indianapolis, Indiana 46204) and via electronic mail' addressed
to tina_doyle@insd.uscourts.gov, (i.e., Tina Doyle, district judge Richard Young’s courtroom
deputy).

Furthermore, I certify that I delivered today PLAINTIFF’S MOTION TO STRIKE by serving it via

first-class U.S. Mail addressed to: Nicholas Moline, 517 U.S. Highway 31 North, Greenwood, IN

 

 

46142.
4. 2Y It OCTOBERDIPF
some a Playtiff Date

Kokomo Tdiana 46903

Telephone number: None

Facsimile number: None

Email address: legal _stuff@use.startmail.com

Enclosures:

e Additional copy of PLAINTIFF’S MOTION TO STRIKE so that Peck can receive this motion with
the Court’s electronic-document header information (i.e., case number, document number, date
of entry into the Court record, page number, and “PageID” number) displayed at the top of every
page. Please return this additional copy to Peck in the enclosed self-addressed envelope, which is
big enough and has enough postage. S.D. Ind. L.R. 5-10(b).

e Proposed ORDER GRANTING PLAINTIFF'S MOTION TO STRIKE

 

" Re: The Court’s 23 July 2019 ORDER ON PLAINTIFF’S MOTION FOR RECONSIDERATION OF DENIAL OF ACCESS TO
ELECTRONIC FILING SYSTEM re: S.D. Ind. L-R. 5-3(g) (“A person not represented by an attorney may file
electronically only if allowed by court order”).

Page 2 of 2; PLAINTIFF'S MOTION TO STRIKE; [1 October 2019; USPS certified mail #7018 3090 0001 5449 4306

 
